Citation Nr: 0920468	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's income is excessive for the payment 
of death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



REMAND

The Veteran served on active duty from December 1939 to 
November 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied survivor's 
death pension benefits based on excessive income. 

The appellant is the Veteran's surviving spouse.  

In several statements, the appellant has requested that she 
be paid the Veteran's benefits for the month of his death.  
See substantive appeal dated in May 2006 and the appellant's 
statement received in August 2005.  As this matter is not 
presently before the Board, it is referred to the RO for the 
appropriate action.  


REMAND

A pension is payable to surviving spouses of veterans of a 
period of war because of nonservice-connected disability.  
Basic entitlement exists if the Veteran served in the active 
military, naval, or air service for 90 days or more during a 
period of war (or other criteria not applicable in this case) 
and the survivor meets certain net worth and annual income 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).  

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. § 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month annual 
period except for exclusions including unreimbursed medical 
expenses in excess of five percent of the pension rate.  
38 C.F.R. § 3.271, 3.272.  Fractions of dollars will be 
disregarded in computing annual income.  38 C.F.R. § 
3.271(h).  

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a surviving spouse with no 
dependents effective at the time of claim was $6,814.00.  To 
be deductible, unreimbursed medical expenses must exceed five 
percent of the basic maximum rate or $340.00.  See Improved 
Death Pension Rate Table, 
http://vbaw.vba.va.gov/bl/21/publicat/Manuals/Rates/pen0204.h
tm.  

Certain unreimbursed medical expenses may be excluded from 
countable income for the 12-month annualization period within 
which they were paid.  38 C.F.R. § 3.272(g) (2008).  Amounts 
paid by a surviving spouse for the veteran's burial (to the 
extent such expenses are not reimbursed under Chapter 23, 
Title 38, United States Code) are also deducted from income.  
Id. § 3.272(h)(1)(ii).  If the burial expenses were paid 
during the calendar year following that in which death 
occurred, the expenses may be deducted from annual income for 
the 12-month annualization period in which they were paid or 
from annual income for any 12-month annualization period 
which begins during the calendar year of death, whichever is 
to the claimant's advantage.  Id. § 3.272(h).  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Id.  The value 
of maintenance furnished by a relative, friend, or charitable 
organization will not be considered income.  Id.  3.272(b).

In the present case, the Board cannot accurately calculate 
the appellant's income as a result of missing and/or 
inconsistent data.  It is not clear from the current record 
whether and to what extent the appellant paid for the 
Veteran's funeral expenses.  An April 2005 funeral expense 
report showed that the appellant paid $1,555.23 of the 
Veteran's funeral expenses.  An April 2005 application for 
burial benefits lists the amount paid by the appellant as 
$2,457.00.  However, the appellant did not report any funeral 
expenses on her claim for death pension so it is unclear if 
the monies paid by her were reimbursed by a source other than 
VA.  In May 2005, VA notified her that she was entitled to 
$600 for funeral costs and cemetery/plot costs.  A remand is 
required.  38 C.F.R. § 3.272(h) (2008).  

In addition, the appellant receives, or has received, 
benefits from the Social Security Administration (SSA).  She 
began receiving monthly benefits in the amount of $781.20 in 
February 2005, and $813.50 in December 2005.  Accordingly, 
the RO should update the claims folder with updated SSA 
payment information pertaining to the appellant dating from 
February 2005 to the present.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The appellant should be informed 
that, in order for her claim to be 
properly adjudicated, she needs to 
provide accurate, reliable, and 
complete information with respect to 
her income and deductible expenses.   
In particular, she should provide 
information with respect to the 
unreimbursed expenses she paid as a 
result of the Veteran's burial.  She 
should also be asked to report any 
amounts she paid before the Veteran's 
death for expenses of his last illness 
and any amounts she paid for the 
Veteran's just debts (this does not 
include any debt that is secured by 
real or personal property).  She should 
also be asked to provide information 
with respect to any unreimbursed 
medical expenses which were paid by her 
for her own medical care (and for the 
care of any relatives who are members 
of her household and for whom there is 
a moral or legal obligation of 
support).  She should be asked to 
provide supporting documentation where 
feasible.  The appellant and her 
representative should be given a 
reasonable opportunity to respond to 
the notice, and any additional 
information or evidence received should 
be associated with the record on 
appeal.  If the appellant does not 
respond to the letter or does not 
clarify the amount paid by her for the 
Veteran's burial, the RO should attempt 
to contact her by telephone to request 
clarification on this point.

2.  Associate with the claims folder 
updated information concerning SSA 
benefits that were paid to the 
appellant from February 2005 to the 
present.  

3.  Thereafter, take adjudicatory 
action on the claim here in question.  
If the benefit sought remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the appellant and her 
representative.  For any period(s) 
during which the appellant is found 
ineligible for pension, the SSOC should 
contain a clear and detailed analysis 
of the appellant's income, and 
deductions therefrom, for each of the 
separate 12-month annualization periods 
at issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



